Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 is rejected under 35 U.S.C. 101 because: 

STEP 1: claim 1 is directed to system which is a apparatus and one of the 4 statutory categories.
STEP 2A: claim 1 is directed to the abstract idea and/or mental steps as follows:
First Prong:
the processor assumes a group of unknowns, a group of provisional unknowns, and a group of estimated unknowns, the group of unknowns is a set of a first unknown, a second unknown, and a third unknown, the first unknown is a value corresponding to the physical quantity, the second unknown is a value corresponding to a direction of the noise magnetic field, the third unknown is a value corresponding to a strength of the noise magnetic field, the group of provisional unknowns is a set of provisional values of the first to third unknowns, the group of estimated unknowns is a set of estimated values of the first to third unknowns, and the processor executes a first process and a second process so that the number of executions of the first process is two or more, the first process being a process for determining the group of estimated unknowns on the basis of the plurality of detection values and the group of provisional unknowns, the second process being a process for assuming the group of estimated unknowns determined by the first process as a new group of provisional unknowns for the first process to be executed next time, the processor further executing a third process for assuming an estimated value of the first unknown in the group of estimated unknowns determined by the last executed first process as the physical quantity; wherein the processor further assumes approximate functions, the approximate functions being first derivatives of model functions representing the plurality of detection values with the group of unknowns as variables, and the first process determines the group of estimated unknowns on the basis of the plurality of detection values, the group of provisional unknowns, and the approximate functions; wherein the processor further assumes a plurality of temporary detection values, a plurality of discrepancy values, a group of change amounts, and a group of approximate discrepancy values, the plurality of temporary detection values are values in the group of provisional unknowns in the model functions, the plurality of discrepancy values are differences between corresponding ones of the plurality of detection values and the plurality of temporary detection values, the group of change amounts is a set of change amounts of the estimated values of the first to third unknowns in the group of estimated unknowns with respect to the provisional values of the first to third unknowns in the group of provisional unknowns, the group of approximate discrepancy values is a set of a plurality of approximate discrepancy values corresponding to the plurality of discrepancy values, and is determined from the approximate functions and the group of change amounts, and the first process determines the group of change amounts so that the group of approximate discrepancy values becomes a set of approximate values to the plurality of discrepancy values, and further determines the group of estimated unknowns on the basis of the group of change amounts thus determined (hereinafter mentioned as “Mental-Steps/Calculations”).
(These limitations can be performed by mental steps using mathematical formulas that can also be performed using a general processor)

Second Prong: 
The claimed Mental-Steps/Calculations above is neither implemented into any practical application (device or thing), nor effect any transformation/reduction of a particular article to a different state or thing.

STEP 2B:  The Additional elements “A sensor system for generating a physical quantity having a correspondence with a physical phenomenon to be detected, comprising: a plurality of magnetic sensors for detecting a composite magnetic field at a plurality of detection positions different from each other and generating a plurality of detection values that represent directions of the composite magnetic field, the composite magnetic field being a composite of a magnetic field to be detected and a noise magnetic field other than the magnetic field to be detected; and a processor for generating the physical quantity, wherein at the plurality of detection positions, directions of the magnetic field to be detected change with a change in the physical phenomenon, manners in which either the directions or strengths, or both of the directions and strengths of the magnetic field to be detected change with the change in the physical phenomenon vary among the plurality of detection positions” in the independent claim 1 could be consider as not significantly more than the abstract idea because relate to data collection, extra solution activity, and do not state a field of use. Therefore, do not impose a meaningful limit and are monopolizing other fields/industries.

Regarding dependent claims 2-8 do not overcome the 101 issue.



Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11255702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 11255702 B2
A sensor system for generating a physical quantity having a correspondence with a physical phenomenon to be detected, comprising:
An angle sensor for generating an angle detection value having a correspondence with an angle to be detected, comprising: 
a plurality of magnetic sensors for detecting a composite magnetic field at a plurality of detection positions different from each other and generating a plurality of detection values that represent directions of the composite magnetic field, the composite magnetic field being a composite of a magnetic field to be detected and a noise magnetic field other than the magnetic field to be detected; and
a plurality of magnetic sensors for detecting a composite magnetic field at a plurality of detection positions different from each other and generating a plurality of detection values that represent directions of the composite magnetic field, the composite magnetic field being a composite of a magnetic field to be detected and a noise magnetic field other than the magnetic field to be detected; and
a processor for generating the physical quantity, wherein at the plurality of detection positions, directions of the magnetic field to be detected change with a change in the physical phenomenon, manners in which either the directions or strengths, or both of the directions and strengths of the magnetic field to be detected change with the change in the physical phenomenon vary among the plurality of detection positions, the processor assumes a group of unknowns, a group of provisional unknowns, and a group of estimated unknowns, the group of unknowns is a set of a first unknown, a second unknown, and a third unknown, the first unknown is a value corresponding to the physical quantity, the second unknown is a value corresponding to a direction of the noise magnetic field, the third unknown is a value corresponding to a strength of the noise magnetic field, the group of provisional unknowns is a set of provisional values of the first to third unknowns, the group of estimated unknowns is a set of estimated values of the first to third unknowns, and the processor executes a first process and a second process so that the number of executions of the first process is two or more, the first process being a process for determining the group of estimated unknowns on the basis of the plurality of detection values and the group of provisional unknowns, the second process being a process for assuming the group of estimated unknowns determined by the first process as a new group of provisional unknowns for the first process to be executed next time, the processor further executing a third process for assuming an estimated value of the first unknown in the group of estimated unknowns determined by the last executed first process as the physical quantity;
a processor for generating the angle detection value, wherein at the plurality of detection positions, directions of the magnetic field to be detected change with the angle to be detected, manners in which either the directions or strengths, or both of the directions and strengths of the magnetic field to be detected change with the angle to be detected vary among the plurality of detection positions, the processor assumes a group of unknowns, a group of provisional unknowns, and a group of estimated unknowns, the group of unknowns is a set of a first unknown, a second unknown, and a third unknown, the first unknown is a value corresponding to the angle detection value, the second unknown is a value corresponding to a direction of the noise magnetic field, the third unknown is a value corresponding to a strength of the noise magnetic field, the group of provisional unknowns is a set of provisional values of the first to third unknowns, the group of estimated unknowns is a set of estimated values of the first to third unknowns, and the processor executes a first process and a second process so that the number of executions of the first process is two or more, the first process being a process for determining the group of estimated unknowns on the basis of the plurality of detection values and the group of provisional unknowns, the second process being a process for assuming the group of estimated unknowns determined by the first process as a new group of provisional unknowns for the first process to be executed next time, the processor further executing a third process for assuming an estimated value of the first unknown in the group of estimated unknowns determined by the last executed first process as the angle detection value;
wherein the processor further assumes approximate functions, the approximate functions being first derivatives of model functions representing the plurality of detection values with the group of unknowns as variables, and the first process determines the group of estimated unknowns on the basis of the plurality of detection values, the group of provisional unknowns, and the approximate functions;
wherein the processor further assumes approximate functions, the approximate functions being first derivatives of model functions representing the plurality of detection values with the group of unknowns as variables, and the first process determines the group of estimated unknowns on the basis of the plurality of detection values, the group of provisional unknowns, and the approximate functions; 
	
wherein the processor further assumes a plurality of temporary detection values, a plurality of discrepancy values, a group of change amounts, and a group of approximate discrepancy values, the plurality of temporary detection values are values in the group of provisional unknowns in the model functions, the plurality of discrepancy values are differences between corresponding ones of the plurality of detection values and the plurality of temporary detection values, the group of change amounts is a set of change amounts of the estimated values of the first to third unknowns in the group of estimated unknowns with respect to the provisional values of the first to third unknowns in the group of provisional unknowns, the group of approximate discrepancy values is a set of a plurality of approximate discrepancy values corresponding to the plurality of discrepancy values
wherein the processor further assumes a plurality of temporary detection values, a plurality of discrepancy values, a group of change amounts, and a group of approximate discrepancy values, the plurality of temporary detection values are values in the group of provisional unknowns in the model functions, the plurality of discrepancy values are differences between corresponding ones of the plurality of detection values and the plurality of temporary detection values, the group of change amounts is a set of change amounts of the estimated values of the first to third unknowns in the group of estimated unknowns with respect to the provisional values of the first to third unknowns in the group of provisional unknowns, the group of approximate discrepancy values is a set of a plurality of approximate discrepancy values corresponding to the plurality of discrepancy values, 
	
and is determined from the approximate functions and the group of change amounts, and the first process determines the group of change amounts so that the group of approximate discrepancy values becomes a set of approximate values to the plurality of discrepancy values, and further determines the group of estimated unknowns on the basis of the group of change amounts thus determined.
and is determined from the approximate functions and the group of change amounts, and the first process determines the group of change amounts so that the group of approximate discrepancy values becomes a set of approximate values to the plurality of discrepancy values, and further determines the group of estimated unknowns on the basis of the group of change amounts thus determined.



6. 	Similarly Claims 2, 3, 4, 5,6 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 4,5 ,6 7, 8 of U.S. Patent No. 11255702 B2 respectively.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Abwa et al. (Pub NO. US 2009/0315547 A1) Magnetic Field Sensor Arrangement.
	b. Kernebeck et al. (Pub No. US 2015/0025761 A1) Magnetic Field Sensor.
	c. ANAGAWA et al. (Pub No. US 2018/0274896 A1) Angle Sensor and Angle Sensor System.
	d. ZIMMER et al. (Pub NO. US 2018/0238711 A1) Angle Sensor with Disturbance Field Suppression.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858